                Case 4:20-cv-08733-HSG Document 30 Filed 01/07/21 Page 1 of 2
                                                                                                    5HVHW )RUP

                                            UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
    6$85,.,7//&
                                                          &DVH1RFY+6*
                       3ODLQWLII
                                                          APPLICATION FOR
             Y                                          ADMISSION OF
                                                          ATTORNEY PRO HAC
    $33/(,1&                                          VICE ; ORDER
                                                         (CIVIL LOCAL RULE 11-3)
                        'HIHQGDQW
 
          I, -HVVLFD(3KLOOLSV                  , an active member in good standing of the bar of
 
                                   , hereby respectfully apply for admission to practice pro hac vice in the
     'LVWULFW RI &ROXPELD &RXUW RI $SSHDOV
   Northern District of California representing: $SSOH ,QF                                   in the
                                                                0HUHGLWK 5 'HDUERUQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       . 6WUHHW 1:                                      6WHLQHU 6W
    :DVKLQJWRQ '&                              6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    MSKLOOLSV#SDXOZHLVVFRP                              PGHDUERUQ#SDXOZHLVVFRP
             I am an active member in good standing of a United States Court or of the highest court

        of another State or the District of Columbia, as indicated above; my bar number is:  .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

          I declare under penalty of perjury that the foregoingg is true and correct.

      Dated: 
                                                                                APPL
                                                                                  APPLICANT


                                           ORDER GRANTING APPLICATION
                                   FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of  -HVVLFD(3KLOOLSV                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the
                                                              he party.

   Dated: 1/7/2021
                                                                UNITED STATES
                                                                       S ATES DISTRICT JUDGE Octo
                                                                       ST                    October
                                                                                                obbeer 201
                                                                                                       2012

     PRO HAC VICE APPLICATION & ORDER
       Case 4:20-cv-08733-HSG Document 30 Filed 01/07/21 Page 2 of 2




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                           Jessica E Phillips
       was duly qualified and admitted on November 6, 2009 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                               ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                            Washington, D.C., on
                                                                            September 17, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
